Opinion filed February 2, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00292-CV
                                     __________

                 IN THE INTEREST OF M.S., A CHILD

                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                     Trial Court Cause No. CC2-3560-PC


                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of M.S. The mother filed a notice of appeal. We
dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
In light of a recent holding by the Texas Supreme Court, however, an Anders motion
to withdraw “may be premature” if filed in the court of appeals under the
circumstances presented in this case. See In re P.M., No. 15-0171, 2016 WL
1274748, at *3 (Tex. Apr. 1, 2016). The court in P.M. stated that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” Id.
      Appellant’s counsel provided Appellant with a copy of the brief, the motion
to withdraw, and an explanatory letter. Counsel also informed Appellant of her right
to review the record and file a pro se response to counsel’s brief. In compliance with
Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided
Appellant with a prepared motion to file in this court to obtain access to the appellate
record. We conclude that Appellant’s counsel has satisfied his duties under Anders,
Schulman, and Kelly. We note that Appellant did not file in this court the pro se
motion for access to the appellate record. Nor did she file a pro se response to
counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of P.M.,
we deny the motion to withdraw that was filed by Appellant’s court-appointed
counsel. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                      PER CURIAM
February 2, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                            2